Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Janet Renee Walker, Appellant                         Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 24932).
No. 06-13-00137-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Janet Renee Walker, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JULY 26, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk